DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 24 May 2020 in which claims 41-60 are currently pending and claims 1-40 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 24 May 2020, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Objections
Claim 58 is objected to because of the following informalities:  
Regarding claim 58, it is unclear what is meant by the claimed limitation “for identifying selecting a core to process” in lines 6-7.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41, 44, 50, 53, 59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41, 47, 50, 56, 59 of copending Application No. 16/882,485 in view of Ambati et al. (PG Pub US 2016/0277358 A1).
Regarding claim 41, claim 41 of copending Application No. 16/882,485 teaches a method for sending packets from a first network device to a second network device.
at the first network device: a. receiving a first datagram as in the application corresponds to the limitation “at the first … first datagram” (claim 41 of copending Application No. 16/882,485 lines 3-4); 
c. encapsulating the first datagram and the session identifier into a first encapsulation packet as in the application corresponds to the limitation “encapsulating the first … first encapsulation packet” (claim 41 of copending Application No. 16/882,485 lines 7-8); 
d. sending the first encapsulation packet to the second network device as in the application corresponds to the limitation “sending the first … second network device” (claim 41 of copending Application No. 16/882,485 lines 9); 
at the second network device: e. receiving the first encapsulation packet as in the application corresponds to the limitation “at the second … encapsulation packet” (claim 41 of copending Application No. 16/882,485 lines 10-11); 
f. retrieving the first datagram and the session identifier from the first encapsulation packet as in the application corresponds to the limitation “retrieving the first … first encapsulation packet” (claim 41 of copending Application No. 16/882,485 lines 12-13); 

h. processing the first datagram using the core selected as in the application corresponds to the limitation “processing the first … core identity” (claim 41 of copending Application No. 16/882,485 lines 14).
However, copending Application No. 16/882,485 does not explicitly disclose determining a session identifier, wherein the session identifier is based on a session identification criterion.
Nevertheless, Ambati discloses “the sender performs IPSEC encapsulation and copies the distribution label into IP options of the outer IP header. The distribution label being in the outer IP header allows the receiver to both detect that the incoming packet includes a flow-based sequence context as well as flow context data that allows the receiver to direct the packet to the receiver-side core that is managing the flow” [0034], “a multi-core processor manage an established tunneling session. The tunneling session includes a number of flows. One of the cores is assigned to manage one of the flows, and another core is assigned to manage another of the flows” [0018], “The negotiation establishes the use of the flow-based sequence context and may also identify fields within the packet header that are used to communicate the flow-based sequence context, including the flow-based sequence number” [0020]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a session identifier, wherein the session identifier is based on a session identification criterion because “the .
This is a provisional nonstatutory double patenting rejection.
Regarding claim 44, claim 47 of copending Application No. 16/882,485 teaches the session identification criterion is based on source address, source port, destination address and destination port the first datagram (claim 47 of copending Application No. 16/882,485 lines 1-3).
Regarding claim 50, claim 50 of copending Application No. 16/882,485 teaches a system for sending packets from a first network device to a second network device.
the first network device and the second network device as in the application corresponds to the limitation “the first network … second network device” (claim 50 of copending Application No. 16/882,485 lines 2); 
wherein the first network device is comprised of: at least one first network interface; at least one first processing unit; and at least one first non-transitory computer readable storage medium for storing program instructions executable by the at least one first processing unit for and configured to cause the at least one first processing unit to perform the steps of: 
a. receiving a first datagram as in the application corresponds to the limitation “receiving a first datagram” (claim 50 of copending Application No. 16/882,485 lines 9); 
c. encapsulating the first datagram and the session identifier into a first encapsulation packet as in the application corresponds to the limitation “encapsulating 
d. sending the first encapsulation packet to the second network device as in the application corresponds to the limitation “sending the first … second network device” (claim 50 of copending Application No. 16/882,485 lines 14);
wherein the second network device is comprised of: at least one second network interface; at least one second processing unit; and at least one second non-transitory computer readable storage medium for storing program instructions executable by the at least one second processing unit for and configured to cause the at least one second processing unit to perform the steps of: 
e. receiving the first encapsulation packet as in the application corresponds to the limitation “receiving the first encapsulation packet” (claim 50 of copending Application No. 16/882,485 lines 22); 
f. retrieving the first datagram and the session identifier from the first encapsulation packet as in the application corresponds to the limitation “retrieving the first … encapsulation packet” (claim 50 of copending Application No. 16/882,485 lines 23-25); 
g. selecting a core based on the session identifier as in the application corresponds to the limitation “retrieving the first … core identity” (claim 50 of copending Application No. 16/882,485 lines 23-25); and 
h. processing the first datagram using the core selected as in the application corresponds to the limitation “processing the first … core identity” (claim 50 of copending Application No. 16/882,485 lines 25).

Nevertheless, Ambati discloses “the sender performs IPSEC encapsulation and copies the distribution label into IP options of the outer IP header. The distribution label being in the outer IP header allows the receiver to both detect that the incoming packet includes a flow-based sequence context as well as flow context data that allows the receiver to direct the packet to the receiver-side core that is managing the flow” [0034], “a multi-core processor manage an established tunneling session. The tunneling session includes a number of flows. One of the cores is assigned to manage one of the flows, and another core is assigned to manage another of the flows” [0018], “Receiver packet distribution engine 700 includes dispatcher 710 that dispatches packets to the appropriate core based on the data in the distribution label that was found in the received packet” [0037], [0020]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a session identifier, wherein the session identifier is based on a session identification criterion because “the packet data includes a distribution label that includes flow-based sequence context as well as flow context data that allows the receiver to direct the packet to the receiver-side core that is managing the flow” [0031].
This is a provisional nonstatutory double patenting rejection.
Regarding claim 53, claim 56 of copending Application No. 16/882,485 teaches the session identification criterion is based on source address, source port, destination 
Regarding claim 59, claim 59 of copending Application No. 16/882,485 teaches a method for sending packets from a first network device to a second network device.
at the first network device: a. receiving a first datagram as in the application corresponds to the limitation “at the first … session of a packet” (claim 59 of copending Application No. 16/882,485 lines 3-4);
c. encapsulating the first datagram and the session identifier into a first encapsulation packet as in the application corresponds to the limitation “encapsulating the packet … the session” (claim 59 of copending Application No. 16/882,485 lines 5-7); 
d. sending the first encapsulation packet to the second network device through one connection of a plurality of connections established between the first network device and the second network device as in the application corresponds to the limitation “sending the encapsulated … second network device” (claim 59 of copending Application No. 16/882,485 lines 8-10); 
wherein the plurality of connections is aggregated together to form an aggregated connection as in the application corresponds to the limitation “the plurality of connections … an aggregated connection” (claim 59 of copending Application No. 16/882,485 lines 10-11); 
at the second network device: e. receiving the first encapsulation packet as in the application corresponds to the limitation “at the second … encapsulated packet” (claim 59 of copending Application No. 16/882,485 lines 12-13); 

g. selecting a core based on the session identifier as in the application corresponds to the limitation “retrieving the core … core identity” (claim 59 of copending Application No. 16/882,485 lines 14-16); and 
h. processing the first datagram using the core selected as in the application corresponds to the limitation “processing the packet … core identity” (claim 59 of copending Application No. 16/882,485 lines 16).
However, copending Application No. 16/882,485 does not explicitly disclose determining a session identifier, wherein the session identifier is based on a session identification criterion.
Nevertheless, Ambati discloses “the sender performs IPSEC encapsulation and copies the distribution label into IP options of the outer IP header. The distribution label being in the outer IP header allows the receiver to both detect that the incoming packet includes a flow-based sequence context as well as flow context data that allows the receiver to direct the packet to the receiver-side core that is managing the flow” [0034], “a multi-core processor manage an established tunneling session. The tunneling session includes a number of flows. One of the cores is assigned to manage one of the flows, and another core is assigned to manage another of the flows” [0018], “Receiver packet distribution engine 700 includes dispatcher 710 that dispatches packets to the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a session identifier, wherein the session identifier is based on a session identification criterion because “the packet data includes a distribution label that includes flow-based sequence context as well as flow context data that allows the receiver to direct the packet to the receiver-side core that is managing the flow” [0031].
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 43-50, 52-59 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. (PG Pub US 2017/0244637 A1) in view of Ambati et al. (PG Pub US 2016/0277358 A1).

the first network device and the second network device (“client-side multi-core intermediary device” and “server-side multi-core intermediary device”); 
wherein the first network device is comprised of: at least one first network interface; at least one first processing unit; and at least one first non-transitory computer readable storage medium for storing program instructions executable by the at least one first processing unit for and configured to cause the at least one first processing unit to perform the steps of (“client-side multi-core intermediary device”, fig. 1F): 
a. receiving a first datagram (“the client-side intermediary device 200a receives a packet 702''(1) from the client device 102a” [0270]); 
c. encapsulating the first datagram and other information into a first encapsulation packet (“Using one of the identified source port addresses, the packet modifier 720 may replace the source port address originally in the packet 702''(1) with the source port address identified by the hash calculator. In some implementations, the packet modifier may also replace other original addresses (e.g. source IP, destination IP, destination port) with the addresses identified in the control information or data received with the packet 702''(1)” [0270], “The second source port address may correspond to the target processor of the plurality of processors of the server-side intermediary device for routing the packet. A packet modifier of the processor may replace the first source port address in the packet with the second source port address” [0014]); 

wherein the second network device is comprised of: at least one second network interface; at least one second processing unit; and at least one second non-transitory computer readable storage medium for storing program instructions executable by the at least one second processing unit for and configured to cause the at least one second processing unit to perform the steps of (“server-side multi-core intermediary device”, fig. 1F): 
e. receiving the first encapsulation packet (“the packet 702''(2) is received by the server-side intermediary device 200'b” [0271]); 
f. retrieving the first datagram and other information from the first encapsulation packet (“the flow distributor 550' may channel the packet 702''(2) to the previously assigned core 505'b using the control information in the packet 702''(2)” [0271], “In the server-side intermediary device 200'b, core 505'b may be assigned to process the packets 702''(1)-(6) for the communications between the client 102a and the server 106a … These replaced parameters of the packet 702''(1) may allow the flow distributor 550' of the server-side intermediary device 202'b to assign the packet to the core 505'b that previously processed the communications between the client 102a and the server 106a” [0270]); 
h. processing the first datagram using the core selected (“the flow distributor 550' may channel the packet 702''(2) to the previously assigned core 505'b using the control information in the packet 702''(2)” [0271]). 

Nevertheless, Ambati discloses “the sender performs IPSEC encapsulation and copies the distribution label into IP options of the outer IP header. The distribution label being in the outer IP header allows the receiver to both detect that the incoming packet includes a flow-based sequence context as well as flow context data that allows the receiver to direct the packet to the receiver-side core that is managing the flow” [0034], “a multi-core processor manage an established tunneling session. The tunneling session includes a number of flows. One of the cores is assigned to manage one of the flows, and another core is assigned to manage another of the flows” [0018], “Receiver packet distribution engine 700 includes dispatcher 710 that dispatches packets to the appropriate core based on the data in the distribution label that was found in the received packet” [0037], “The negotiation establishes the use of the flow-based sequence context and may also identify fields within the packet header that are used to communicate the flow-based sequence context, including the flow-based sequence number” [0020].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to encapsulate into a first encapsulation packet, determining a session identifier, wherein the session identifier is based on a session identification criterion, and selecting a core based on the session identifier because “the packet data includes a distribution label that includes flow-based 
Regarding claims 43, 52, Singhal, Ambati discloses everything claimed as applied above. In addition, Singhal discloses i. when the first datagram is a first in a sequence of datagrams belonging to a session, the session identifier is determined according to a policy and is also used for future datagrams of the session (“If the client device 102 has not yet established communications with the server 106a, the processor 505a may select a core and assign the core identifier to the client device 102a. In such embodiments, the core selector 710 may select a server-side intermediary device 200'b of the plurality of server-side intermediary devices 200'a-m. In some embodiments, the core selector 710 may identify the server-side intermediary devices 200'a-m based on the destination server 106a corresponding to the packet 702''(1). In such embodiments, the core selector 710 may identify a source IP address and a source port address corresponding to the client-side intermediary device 200a and a destination IP address and a destination port address corresponding to the server-side intermediary device 200'b” [0283]); and j. when the first datagram is not a first in the sequence of datagrams belonging to the session, the session identifier is the same as the session identifier already assigned to the session (“Responsive to determining that the client device 102a has established communications with the server 106a, the core selector 710 may identify or otherwise select, from the plurality of server-side intermediary devices 200'a-m, a target server-side intermediary device 200'b based on data received with the packet 702''(1) or control information received from the server-side intermediary device 200'b or the plurality of server-side intermediary devices 200'a-m or a combination 
Regarding claims 44, 53, Singhal, Ambati discloses everything claimed as applied above. In addition, Singhal discloses the session identification criterion is based on source address, source port, destination address and destination port the first datagram (“A network interface card including a flow distributor of the client-side multi-core intermediary device may identify the previously assigned core of the client-side multi-core intermediary device for processing the packet using a receive side scaling (RSS) hash configuration with the inputs of a key, source Internet Protocol (IP) address, source port address, destination IP address, destination port address, and number of cores in the client-side multi-core intermediary device” [0003], “the core initially establishing the session or connection may be the core for which network traffic for that session or connection is distributed” [0199]). 

Regarding claims 46, 55, Singhal, Ambati discloses everything claimed as applied above. In addition, Singhal discloses the plurality of connections is aggregated together to form an aggregated connection (“work, task, load or network traffic distribution across one or more processor cores according to a type of parallelism or parallel computing scheme, such as functional parallelism, data parallelism or flow-based data parallelism” [0186], “the computing device 100 may comprise multiple processors and may provide functionality for simultaneous execution of instructions or for simultaneous execution of one instruction on more than one piece of data. In some embodiments, the computing device 100 may comprise a parallel processor with one or more cores. In one of these embodiments, the computing device 100 is a shared 
Regarding claims 47, 56, Singhal, Ambati discloses everything claimed as applied above. In addition, Singhal discloses establish a plurality of connections between the first network device and the second network device to form an aggregated connection; wherein the aggregated connection is used to transmit and receive datagrams between the first network device and the second network device (“work, task, load or network traffic distribution across one or more processor cores according to a type of parallelism or parallel computing scheme, such as functional parallelism, data parallelism or flow-based data parallelism” [0186], “the computing device 100 may comprise multiple processors and may provide functionality for simultaneous execution of instructions or for simultaneous execution of one instruction on more than one piece of data. In some embodiments, the computing device 100 may comprise a parallel processor with one or more cores. In one of these embodiments, the computing device 100 is a shared memory parallel device, with multiple processors and/or multiple processor cores, accessing all available memory as a single global address space” [0100]).
Regarding claims 48, 57, Singhal, Ambati discloses everything claimed as applied above. In addition, Singhal discloses the session identifier is the same for datagrams to be transmitted through the aggregated connection; and where all datagrams are processed by the same core (“the flow distributor 550' may channel the packet 702''(2) to the previously assigned core 505'b using the control information in the packet 702''(2)” [0271], “In the server-side intermediary device 200'b, core 505'b may be 
Regarding claims 49, 58, Singhal, Ambati discloses everything claimed as applied above. In addition, Singhal discloses when the session identifier is not received before: k. determining a core selection, wherein the core selection is for identifying selecting a core to process the first data datagram; l. storing the core selection with the session identifier; and m. using the core to process the first datagram (“If the client device 102 has not yet established communications with the server 106a, the processor 505a may select a core and assign the core identifier to the client device 102a. In such embodiments, the core selector 710 may select a server-side intermediary device 200'b of the plurality of server-side intermediary devices 200'a-m. In some embodiments, the core selector 710 may identify the server-side intermediary devices 200'a-m based on the destination server 106a corresponding to the packet 702''(1). In such embodiments, the core selector 710 may identify a source IP address and a source port address corresponding to the client-side intermediary device 200a and a destination IP address and a destination port address corresponding to the server-side intermediary device 200'b” [0283]); 
when the session identifier is received before: n. looking up the core selection for processing the first datagram based on the session identifier; and o. processing the first 
Regarding claim 59, Singhal discloses a method for sending packets from a first network device to a second network device.
at the first network device: a. receiving a first datagram (“the client-side intermediary device 200a receives a packet 702''(1) from the client device 102a” [0270]);  

c. encapsulating the first datagram and other information into a first encapsulation packet (“Using one of the identified source port addresses, the packet modifier 720 may replace the source port address originally in the packet 702''(1) with the source port address identified by the hash calculator. In some implementations, the packet modifier may also replace other original addresses (e.g. source IP, destination IP, destination port) with the addresses identified in the control information or data received with the packet 702''(1)” [0270], “The second source port address may correspond to the target processor of the plurality of processors of the server-side intermediary device for routing the packet. A packet modifier of the processor may replace the first source port address in the packet with the second source port address” [0014]); 
d. sending the first encapsulation packet to the second network device through one connection of a plurality of connections established between the first network device and the second network device (“The core 505a may forward the packet 702''(2) to the target server-side intermediary device 200'b” [0270]);
wherein the plurality of connections is aggregated together to form an aggregated connection (“work, task, load or network traffic distribution across one or 
at the second network device: e. receiving the first encapsulation packet (“the packet 702''(2) is received by the server-side intermediary device 200'b” [0271]);  
f. retrieving the first datagram and other information from the first encapsulation packet (“the flow distributor 550' may channel the packet 702''(2) to the previously assigned core 505'b using the control information in the packet 702''(2)” [0271], “In the server-side intermediary device 200'b, core 505'b may be assigned to process the packets 702''(1)-(6) for the communications between the client 102a and the server 106a … These replaced parameters of the packet 702''(1) may allow the flow distributor 550' of the server-side intermediary device 202'b to assign the packet to the core 505'b that previously processed the communications between the client 102a and the server 106a” [0270]); 
h. processing the first datagram using the core selected (“the flow distributor 550' may channel the packet 702''(2) to the previously assigned core 505'b using the control information in the packet 702''(2)” [0271]). 

Nevertheless, Ambati discloses “the sender performs IPSEC encapsulation and copies the distribution label into IP options of the outer IP header. The distribution label being in the outer IP header allows the receiver to both detect that the incoming packet includes a flow-based sequence context as well as flow context data that allows the receiver to direct the packet to the receiver-side core that is managing the flow” [0034], “a multi-core processor manage an established tunneling session. The tunneling session includes a number of flows. One of the cores is assigned to manage one of the flows, and another core is assigned to manage another of the flows” [0018], “Receiver packet distribution engine 700 includes dispatcher 710 that dispatches packets to the appropriate core based on the data in the distribution label that was found in the received packet” [0037], “The negotiation establishes the use of the flow-based sequence context and may also identify fields within the packet header that are used to communicate the flow-based sequence context, including the flow-based sequence number” [0020].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to encapsulate into a first encapsulation packet, determining a session identifier, wherein the session identifier is based on a session identification criterion, and selecting a core based on the session identifier because “the packet data includes a distribution label that includes flow-based .








Claims 42, 51, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal, Ambati in view of Liste et al. (PG Pub US 2016/0315853 A1).
Regarding claims 42, 51, Singhal, Ambati discloses everything claimed as applied above. However, Singhal does not explicitly disclose the session identifier is stored in header section of the encapsulation packet and wherein the encapsulation packet is an Internet Protocol packet.
Nevertheless, Ambati discloses “the sender performs IPSEC encapsulation and copies the distribution label into IP options of the outer IP header. The distribution label being in the outer IP header allows the receiver to both detect that the incoming packet includes a flow-based sequence context as well as flow context data that allows the receiver to direct the packet to the receiver-side core that is managing the flow” [0034].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the session identifier is stored in header section of the encapsulation packet and wherein the encapsulation packet is an Internet Protocol packet because “the packet data includes a distribution label that includes flow-based sequence context as well as flow context data that allows the receiver to direct the packet to the receiver-side core that is managing the flow” [0031].
In addition, Singhal, Ambati discloses everything claimed as applied above. However, Singhal, Ambati does not explicitly disclose the session identifier is not encrypted.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the session identifier not encrypted because “encapsulation is added to the packets for a given flow, and in so doing, the Flow ID is included in a field of the encapsulation” [0030].
Regarding claim 60, Singhal, Ambati discloses everything claimed as applied above. However, Singhal, Ambati does not explicitly disclose the session identifier is not encrypted.
Nevertheless, Liste discloses “the Flow ID is inserted into an outer (unencrypted) header field of the encapsulation of packets for a given flow” [0030].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the session identifier not encrypted because “encapsulation is added to the packets for a given flow, and in so doing, the Flow ID is included in a field of the encapsulation” [0030].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        11/17/2021